Case 1:17-cv-00193-DKW-KJM Document 81 Filed 07/27/21 Page 1 of 8              PageID #: 1337




                     IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF HAWAI‘I


   CHARMAYNE PULE., et al.,                     Case No. 17-cv-00193-DKW-KJM

                Plaintiffs,
                                                ORDER (1) LIFTING STAY AND (2)
         v.                                     DIRECTING BRIEFING

   BOBBY L. MACOMBER, et al.,

                Defendants.


         On January 24, 2018, the Court sua sponte stayed this case in order for the

   parties to conduct a settlement conference with the assigned Magistrate Judge.

   Such settlement discussions have intermittently continued with the Magistrate Judge

   since that time. See e.g. Dkt. Nos. 66, 69, 71.

         On June 18, 2021, for the first time, one of the parties, Plaintiffs, moved to lift

   the stay, claiming that their constitutional and legal rights had been violated by the

   length of the stay. Among other things, Plaintiffs assert that, after numerous

   settlement conferences, no settlement has been reached, the parties’ positions are

   unchanged, and further settlement will not resolve this case. In response,

   Defendants argue that the stay should remain in place because allegations in this

   case are the same as those in another case, which the Court will describe as the

   “Andrade” case, currently before the Ninth Circuit Court of Appeals. Defendants
Case 1:17-cv-00193-DKW-KJM Document 81 Filed 07/27/21 Page 2 of 8                          PageID #: 1338




   also move for the stay to remain in place pending the appeal of the Andrade case and

   move to strike statements in Plaintiffs’ motion to lift the stay.

          In light of the lack of success in the settlement conferences between the

   parties, the Court does not disagree that lifting the stay is the appropriate course of

   action. The stay was imposed to facilitate settlement discussions and, if that

   process has now run its course, the Court does not see how any issues here may be

   simplified through settlement. See Lockyer v. Mirant Corp., 398 F.3d 1098, 1109

   (9th Cir. 2005) (explaining that one of the interests to be weighed in considering

   whether to stay a case is whether issues will be simplified).

          In so concluding, the Court also addresses some of the unwarranted

   arguments advanced by the parties. First, and most important, the Court strongly

   disagrees with Plaintiffs’ argument that their rights have been violated by the stay.

   Specifically, Plaintiffs’ apparent contention that the Court is to blame for the length

   of the stay.1 As mentioned, the stay was imposed for the parties to conduct

   settlement negotiations in a case that, from this Court’s perspective, was ripe for


   1
    Plaintiffs assert that “[t]here was no activity in the case whatsoever from July 3, 2019 until April
   29, 2021, a period of one year and nine months.” Dkt. No. 75 at 4. Plaintiffs do so apparently
   because they believe the Court is unilaterally to blame for such inactivity−a preposterous
   proposition. While the Court has the power to control the disposition of cases on its docket, it is
   undoubtedly up to the parties, in particular Plaintiffs, to move their own cases along to conclusion.
   The Court, with a large number of other civil, as well as criminal, cases to manage, cannot be
   expected to micro-manage every single one of the cases on its docket to ensure that each and every
   party is happy with the progress of their case. Rather, it is up to the parties to ensure progress and,
   when they are unhappy with the same, to apprise the Court and propose solutions, things that never
   happened in this case.

                                                      2
Case 1:17-cv-00193-DKW-KJM Document 81 Filed 07/27/21 Page 3 of 8              PageID #: 1339




   settlement. While the Court, thus, imposed the stay, it was up to the parties to

   conduct the required settlement conference and gauge the possibility of settlement

   from their own perspectives. As far as this Court was aware, that process remained

   ongoing until relatively recently. In other words, at no point−from when the stay

   was imposed until the filing of the instant motion to lift stay−was this Court ever

   apprised of the alleged intransigence of the parties or the alleged futility of further

   settlement conferences. In fact, the parties complete silence on such topics

   suggested precisely the opposite: that good may come from further settlement efforts

   and, thus, a continued stay. Put simply, if Plaintiffs believed their rights were being

   violated by the stay in this case, it was incumbent upon them to notify the Court of

   the same. They did not do so and, thus, the Court rejects any such argument.

         Second, the Court rejects Defendants’ argument that the appeal of the

   Andrade case will measurably benefit issues in this case, at least to the extent that

   any such benefit justifies a further stay. While Defendants’ argue that allegations in

   the Andrade case are the same as the allegations here, they ignore the fact that, in

   toto, the allegations and claims here are far broader than those in Andrade.

   Succinctly, the Andrade case involves three claims, all under federal law, that

   certain current and former defendants in this case conspired or acted jointly in

   depriving an individual, affiliated with (but not one of) the instant Plaintiffs, of her

   constitutional rights. Here, while the Third Amended Complaint (TAC) contains


                                               3
Case 1:17-cv-00193-DKW-KJM Document 81 Filed 07/27/21 Page 4 of 8                        PageID #: 1340




   one federal claim of similar ilk to one of the claims in Andrade, all other claims in

   the TAC or the counter-complaint are different from anything asserted in Andrade.

   As more fully discussed below, all of those remaining claims concern alleged state

   law violations concerning the use and property of Kahikolu Church. Nothing from

   the appeal of the Andrade case will provide guidance as to those claims. Therefore,

   the Court DENIES the countermotion, Dkt. No. 77, to the extent that it seeks a stay

   of this case pending an appeal of Andrade. 2

             Third, the Court also DENIES Defendants’ motion to strike statements in the

   motion to lift the stay, Dkt. No. 77. In one brief paragraph, Defendants assert that

   “[u]nsupported conclusory and inflammatory statements” in the motion to lift the

   stay should be stricken. Id. at 11. At no point, however, do Defendants identify,

   with any specificity, the statements they wish to have stricken. Instead, they

   describe the statements as generally concerning the use of the Kahikolu Church

   grounds. See id. The Court will not attempt to determine what statements

   Defendants specifically want stricken or why those statements run afoul of any

   pertinent rules – work that Defendants should have done as part of their motion to

   strike.



   2
    The Court also rejects Defendants’ unexplained contention that having to litigate this case and the
   appeal of Andrade will somehow prove “much more expensive and burdensome….” Dkt. No. 77
   at 12. Instead, the matters with which they complain−separate judges, rules, and deadlines−are
   simply incidences of litigation, not burdens.

                                                    4
Case 1:17-cv-00193-DKW-KJM Document 81 Filed 07/27/21 Page 5 of 8              PageID #: 1341




         Finally, while the Court will lift the stay in this case, before any further

   discovery, motion practice, or litigation of any type may proceed, all parties are

   directed to address the following questions, for which the Court provides a brief

   background.

         As the Court has stated in an earlier Order, this lawsuit arises out of a dispute

   over the election of officers and a minister at Kahikolu Church in 2013. 1/2/18

   Order at 2, Dkt. No. 47. Plaintiffs assert that the “crux of this case is the control of

   the Kahikolu Church.” Dkt. No. 75 at 8. Defendants, for their part, have argued

   that the “real underlying dispute herein is that the Plaintiffs primarily disapprove of

   [Defendant Bobby L.] Macomber for religious affiliation reasons.” Dkt. No. 22-1

   at 4. On their face, such matters may seem misplaced in federal court. However,

   this case also raises one matter of federal concern: an alleged violation of 42 U.S.C.

   Section 1983. Specifically, Plaintiffs allege that Defendants have conspired with

   state officers to deprive Plaintiffs of their federal constitutional rights. Whether

   accurate or not, that claim undoubtedly may be brought in federal court. What then

   of the matters concerning the election of officers and a minister at Kahikolu Church?

         Ordinarily, absent circumstances not present here, a claim under state law,

   such as all but one of the claims in this case (including Defendants’ counterclaims),

   cannot be brought in federal court. However, when a federal court has jurisdiction

   over at least one claim, the court also has “supplemental jurisdiction” “over all other


                                              5
Case 1:17-cv-00193-DKW-KJM Document 81 Filed 07/27/21 Page 6 of 8              PageID #: 1342




   claims that are so related to claims in the action within such original jurisdiction that

   they form part of the same case or controversy….” 28 U.S.C. § 1367(a). The

   parties are, therefore, directed to answer whether each of the state law claims in this

   case are “so related” to the federal claim under Section 1983 “that they form part of

   the same case or controversy…” for purposes of supplemental jurisdiction. In

   doing so, the parties should observe that state law claims are part of the same case or

   controversy when they “derive from a common nucleus of operative fact[]” such that

   a party would “ordinarily be expected to try them all in one judicial proceeding….”

   United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 725 (1966); see also Bernhardt

   v. Cty. of Los Angeles, 279 F.3d 862, 868 (9th Cir. 2002) (explaining that federal

   courts are required to examine jurisdictional issues sua sponte).

         Next, assuming that supplemental jurisdiction exists over each of the state law

   claims in this case, federal law also provides that a district court may decline to

   exercise supplemental jurisdiction over such claims under certain circumstances.

   28 U.S.C. § 1367(c). As pertinent here, those circumstances include: (1) if the

   claims raise a novel or complex issue of state law; (2) if the claims substantially

   predominate over the federal claim or claims; and (3) if, “in exceptional

   circumstances, there are compelling reasons for declining jurisdiction.” Id. at

   § 1367(c)(1)-(2), (4). The parties are, therefore, directed to answer whether,

   assuming the existence of supplemental jurisdiction over each of the state law claims


                                               6
Case 1:17-cv-00193-DKW-KJM Document 81 Filed 07/27/21 Page 7 of 8              PageID #: 1343




   in this case, this Court should decline to exercise such jurisdiction because (1) the

   state law claims raise a novel or complex issue of state law; (2) the claims

   substantially predominate over Plaintiffs’ Section 1983 claim; or (3) exceptional

   circumstances compel that jurisdiction be declined. In doing so, the parties should

   observe that a district court’s discretion to decline or retain supplemental jurisdiction

   is “informed” by the “values of economy, convenience, fairness, and comity.” Acri

   v. Varian Assocs., Inc., 114 F.3d 999, 1001 (9th Cir. 1997) (quotation omitted). In

   addition, the parties should bear in mind their prior statements regarding the “crux”

   or “real underlying dispute” of this case.

                                      CONCLUSION

         For the reasons set forth herein, Plaintiffs’ motion to lift stay, Dkt. No. 75, is

   GRANTED solely to the extent set forth herein. Defendants’ countermotion to

   limit the stay and motion to strike, Dkt. No. 77, are DENIED.

         The parties are directed to answer the following questions:

         (1) whether each of the state law claims in this case are “so related” to the

             federal claim under Section 1983 “that they form part of the same case or

             controversy…” for purposes of supplemental jurisdiction; and

         (2) whether, assuming the existence of supplemental jurisdiction over each of

             the state law claims in this case, this Court should decline to exercise such

             jurisdiction because (A) the state law claims raise a novel or complex issue


                                                7
Case 1:17-cv-00193-DKW-KJM Document 81 Filed 07/27/21 Page 8 of 8                         PageID #: 1344




            of state law; (B) the claims substantially predominate over Plaintiffs’

            Section 1983 claim; or (C) exceptional circumstances compel that

            jurisdiction be declined.

         The parties’ simultaneous submissions, limited to fifteen (15) pages, are due

   no later than August 13, 2021. After the Court’s ruling on the foregoing questions,

   the parties may contact the assigned Magistrate Judge for purposes of establishing a

   new scheduling order for this case.

         IT IS SO ORDERED.

         Dated: July 27, 2021 at Honolulu, Hawai‘i.




                                             De~          >-t.-so..,1~
                                                                     1- - - - - - - . .
                                             United States District Judge




  Charmayne Pule, et al v. Bobby L. Macomber, et al; Civil No. 17-00193
  DKW-KJM; ORDER (1) LIFTING STAY AND (2) DIRECTING BRIEFING



                                            8
